Citation Nr: 0427803	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
degenerative disc disease of the lumbosacral spine, currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for residuals of 
spondylosis of the cervical spine with radiculopathy (claimed 
as a neck condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the United 
States Air Force (USAF) from December 1961 to December 1964.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

In an August 1999 rating decision, of which the veteran was 
notified by letter in September 1999, the RO denied service 
connection for a neck disability as secondary to the service-
connected disability of residuals of a fractured right femur 
with shortening.  The veteran's claim was denied as not well-
grounded.  The veteran again filed a claim for entitlement to 
service connection for neck disability in March 2001.  A 
claim denied as not well-grounded between July 14, 1999 and 
November 9, 2000, can be readjudicated under the provisions 
of the VCAA upon the request of the Claimant or on the 
Secretary's own motion as if the denial had not been made.  
See VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 (Effective and Applicability 
Provisions).  This appeal arises from the continued denial of 
veteran's claim for entitlement to service connection for a 
neck disability after readjudication under the VCAA in an 
October 2001 rating decision issued by the RO.  

Although the claim was readjudicated under the VCAA in 
October 2001, the Board notes that the August 1999 rating 
decision discussed only entitlement to service connection for 
a neck disability on the basis that it was claimed to be 
secondary to the service-connected right left disability.  
The October 2001 rating decision and subsequent actions by 
the RO only discuss whether the claimed neck disability was 
incurred during the veteran's active military service; 
whether the current neck disability is related to a service-
connected disability was not discussed.  The veteran should 
be given an opportunity to clarify whether he also wants 
further consideration of the secondary service connection 
claim.

In addition, the veteran filed a claim for entitlement to an 
increased evaluation for residuals of degenerative disc 
disease of the lumbosacral spine in December 2000.  This 
appeal arises from the continued denial of veteran's claim 
for entitlement to an increased evaluation for his service-
connected back disability in the October 2001 rating decision 
issued by the RO. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

Evidence of record indicates that during active service the 
veteran sustained injuries on March 23, 1963 in a motor 
vehicle accident near Altus Air Force Base, and that he was 
admitted to Sheppard Air Force Base Hospital on March 24, 
1963.  The Board notes that additional hospital records from 
treatment during active service may exist.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal Department or agency, and will end its efforts 
only if VA concludes that the records do not exist or that 
further efforts would be futile.  See 38 C.F.R. § 3.159 
(c)(2) (2003).

The veteran's claims file contains a March 2002 request for 
records from the Social Security Administration.  In 
addition, the veteran testified at an August 2003 hearing 
that he had been awarded Social Security benefits.  The Board 
notes that the award may be based, at least in part, on the 
veteran's claimed neck disability and service-connected back 
and right leg disabilities.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision could possibly 
contain relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  There is a statement in the 
veteran's September 2003 VA examination report in the claims 
file, which indicated that he had received current treatment 
from a chiropractor for his claimed neck disability.

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5293.  The criteria regarding the evaluation 
of intervertebral disc syndrome were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 22, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The General 
Rating Formula for Diseases and Injuries of the Spine, 
including intervertebral disc syndrome, was again revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  In a supplemental statement of 
the case issued by the RO in October 2003, the veteran was 
notified of revised rating criteria for spine disabilities.  
An additional and final revision dated in June 2004 
(effective from September 26, 2003) adds two notes - which 
had inadvertently been omitted from the September 2003 
publication of regulation changes but which had been in the 
2002 changes -- to the criteria for rating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  

Evidence of record shows that the veteran last had a VA 
examination to determine the etiology of his current claimed 
neck disability in September 2003.  VA has a duty to secure a 
medical examination or opinion if one is necessary to decide 
a claim for benefits.  See 38 U.S.C.A. § 5103(A)(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, the 
September 2003 VA examination report states that the examiner 
was unable to make an opinion about the etiology of the 
veteran's neck disability "without resorting to 
speculation".  After additional development is completed, 
the Board finds that it is necessary to obtain an additional 
clarification opinion from the same VA examiner in order to 
decide the claim.      

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).    

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should first contact the 
veteran to determine if he wants to 
continue a claim for entitlement to 
service connection for a neck disability 
as secondary to his service-connected 
right leg disability.  If so, the 
secondary service connection claim should 
be developed and considered.
    
2.  In addition, the RO should ask the 
veteran to identify any additional 
treatment providers for his claimed neck 
disability as well as his service-
connected back disability.  It is noted 
in the September 2003 VA examination 
report that the veteran was seeing a 
chiropractor for his claimed neck 
disability.  The RO should ask the 
veteran to identify all VA and non-VA 
health care providers that have treated 
him for his claimed neck disability as 
well as his service-connected back 
disability during the period of August 
1998 to the present.  Obtain records from 
each health care provider the veteran 
identifies.   

3.  The RO should obtain any service 
hospital records regarding the claimed 
treatment after a March 23, 1963 motor 
vehicle accident.  In particular, the RO 
should obtain any records from Altus Air 
Force Base Hospital in Oklahoma (in March 
1963) as well as from Sheppard Air Force 
Base Hospital in Texas (from March 1963 
to December 1963).  If no service 
hospitalization records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact and 
whether further efforts to obtain the 
records would be futile.

4.  The RO should obtain any additional 
treatment records for the veteran's 
service-connected back disability and for 
the veteran's claimed neck disability 
from the VA Medical Center in Bay Pines, 
Florida for the periods of December 1964 
to August 1997 and from August 2003 to 
the present.

5.  The RO should request all records, 
which document the veteran's service-
connected back disability and claimed 
neck disability, from the Social Security 
Administration.  If no records can be 
found, the RO should indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

6.  The RO should then secure a medical 
opinion, from the same VA examiner who 
performed the September 2003 examination, 
to determine whether any neck disability 
was incurred in or aggravated by active 
service.  After reviewing the expanded 
record, examiner should indicate whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's claimed neck 
disability was incurred in or aggravated 
by service.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.  If the examiner 
is unable to give the requested 
opinion(s), the reason for the inability 
to give the opinion(s) should be stated.  
If the same VA examiner is not available 
- or if an examination is necessary to 
obtain the requested opinion -- the RO 
should schedule the veteran for a VA 
examination to obtain the needed opinion.  

7.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
residuals of spondylosis of the cervical 
spine with radiculopathy and entitlement 
to an increased evaluation for residuals 
of degenerative disc disease of the 
lumbosacral spine  [to include 
consideration of the old and amended 
versions of the Schedule for rating 
disabilities of the spine under 38 C.F.R. 
§ 4.71a, effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004)].  If the claims remain 
denied, the RO should issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since October 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




